On Rehearing.
Eennek, J.
We granted the rehearing in this case, not because we had discovered any error in our former decision, but because the cast appellant complained that the author of the first opinion had not been a member of the Court, at the time when the cause was submitted, and had not heard the oral arguments.
We have, however, attentively considered the arguments and authorities which have been advanced on the new hearing.
We remain fully convinced that the evidence in the case establishes a valid dedication to public use of the locus in controversy under the principles established by the following authorities: Carrollton vs. Muny, 19 La. 71; Carrollton vs. Jonas, 7 Ann. 233; Soulet vs. New Orleans, 10 Ann. 81; Arrowsmith vs. New Orleans, 24 Ann. 194; Cincinnati vs. White, 6 Peters, 431; New Orleans vs. U. S., 10 Peters, 662; 2 Dillon Mun. Corp., §§ 499, 500.
2d. Plaintiffs have failed to bring their case within the purview of sec. 318, R. S., because it is not shown that “ bgtture has been formed in front of the land more than is necessary for public use.”
The context shows that the statute refers to batture formed by accretion. In this case, it fully appears that the land in controversy has been reclaimed by artificial works erected under the authority of the city; and it is, moreover, necessary for public purposes, and is used for purposes of a public character, though through the medium of private parties, who act under the city’s authority only temporarily granted.
The uses are as a landing, wharf and storing-place for coal for the purpose of facilitating the reception and distribution of fuel to the inhabitants at reasonable prices which are regulated, to a certain extent, in the ordinance.
The public character of such uses is not destroyed by the fact that they are temporarily farmed out to particular individuals. Cities ex-*286ereise, without question, the right of designating particular portions of their wharves and landings for the use of certain lines of vessels, or for the reception of certain kinds of commodities, and the power here exercised is of that general character. If the parties benefited arc willing to pay for such privileges, plaintiffs have no cause to complain-
3d. The right claimed by plaintiffs to recover these revenues, has no support in the authority quoted from Dillon, who merely says: “ the pioprietor * * retains his exclusive right in the soil for every purpose of use or profit, not inconsistent with the public easement.”
This has no application to a case like the present, where the use and profit result from a direct exercise of the public easement itself by the public authority in which it is vested.
It is, therefore, ordered that our former decree remain undisturbed.